ORDER

PER CURIAM.
Andre D. Adams (Defendant) appeals from the judgment upon his convictions by a jury for four counts of statutory sodomy in the first degree, in violation of Section 566.062, RSMo 20001 and two counts of furnishing pornographic material to minors, in violation of Section 573.040, for which he was sentenced to concurrent terms of thirty-years’ imprisonment on the statutory sodomy counts and concurrent sentences of one-year imprisonment on the furnishing pornographic material to minors counts, for a total of thirty-years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.